Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 10/12/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.  Claims 1-7, 15-20 and 22 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues that the amended limitations overcome current reference.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section above. It is specifically to be noted that the amended “a plurality of operational rules” are not required to be operational rules of any specific entity.  As a result, Examiner interprets as a plurality of operational rules of any entity.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al (US 2015/0286969), in view of Kaiser et al (US 20050289124).
As to claim 1, Warner discloses a system, comprising:
a computer processor; and a non-transitory computer-readable medium containing computer program code that, when executed by operation of the computer processor, performs an operation comprising
processing a hybrid actuation query that includes a semantic query and a plurality of operational rules to identify a plurality of connected actuatable sensing devices (See [0116], “to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”, wherein SPARQL is semantical query language, see [0060]; Also see [0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “[0159], List<URI> getAssetTypes(URI customer); List<URI> getPreAggregatedRules(URI assetType); List<URI> getAggregatedRules(URI assetType)” wherein “an asset type” indicates identifying a plurality of actuatable sensing devices, and wherein the “URI” and “assetType” parameters are a plurality of operational rules associated with the query. It is to be noted that the recited “operational rules” is not required to be operational rules of any specific entity therefore Examiner interprets as that of any entity.  See [0208], “managed assets 1018 may be any device, system, room, machine, etc. an enterprise would consider an asset that can be monitored” wherein being able to be monitored indicates a connected status);
determining a control system associated with the identified plurality of connected actuatable sensing devices based on the processed hybrid actuation query data and an ontological [see [0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “List<URI> getlndividuals(URI assetType); List<URI> getlndividualRules(URI asset)”l; See [0049], “System 100 may then apply a plurality of business rules 116 to the ontologically organized data from the sensors 102… Decision portion of system 100 may then generate an action or actions based on the application of the business rules 116 to the data from the sensors 102 and the priority ranking metrics 118 included in the risk management data 114. Actions may include instructions to be executed, e.g., by external control points 126, actuators (not shown) and a virtualization management suite or other devices that may manage or otherwise control settings for managed assets” wherein the action executor that execute the actions to control settings for managed assets is a control system associated with the identified plurality of actuatable sensing devices);
determining an actuatable variable associated with the determined control system associated with the identified  plurality of connected actuatable sensing devices and the plurality of operational rules associated with the hybrid actuation query (see [0049], “System 100 may then apply a plurality of business rules 116 to the ontologically organized data from the sensors 102… Decision portion of system 100 may then generate an action or actions based on the application of the business rules 116 to the data from the sensors 102 and the priority ranking metrics 118 included in the risk management data 114. Actions may include instructions to be executed, e.g., by external control points 126, actuators (not shown) and a virtualization management suite or other devices that may manage or otherwise control settings for managed assets”, wherein “control settings for managed assets” indicates at least one actuatable variable associated with the managed assets.  Also see citation in rejection to limitation 1 and [0157], “the monitoring service can query the WSMO Endpoint to discover what business rules apply to the asset, and whether the asset is currently in compliance. If the asset is not in compliance for a particular rule, the management service can query the WSMO Endpoint to discover what corrective action workflows are defined for that particular rule.”; [0159], “List<URI> getThresholds(URI asset, URI rule); List<URI> getMetrics(URI asset, URI rule); String getDecisionServiceSyntax(List parameters, URI rule)”); and
execute a change in an operational state of the identified plurality of connected actuatable sensing devices using the actuatable variable associated with the determined control system (see citation above, “instructions to be executed … that may manage or otherwise control settings for managed assets”).
However, Warner does not expressly disclose that the semantic query is in natural language.  Kaiser discloses a natural language query ([0078]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Warner with Kaiser.  The suggestion/motivation of the combination would have been to improve user friendliness.
As to claim 15, see similar rejection to claim 1.
As to claim 22, see similar rejection to claim 1.
As to claim 2, Warner discloses the system of claim 1, the operation further comprising determining actuatable operational states associated with the determined plurality of connected actuatable sensing devices by applying an ontological query component to an actuatable rules engine control module ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; see also [0142], “interface that allows the monitoring service to query the status of any workflow operations on an asset. For example, a virtual machine may be identified in the ontology. The workflow mining service will identify complete or running workflow instances that affected or are affecting the asset, and the exiting or current status of each instance. In an embodiment, the workflow mining service is implemented with two components: an OpenTSDB TCollector agent writes workflow metrics to OpenTSDB, and the WSMO web service queries OpenTSDB to retrieve the metrics”).
	As to claim 16, see similar rejection to claim 2.
As to claim 3, Warner discloses the system of claim 1, the operation further comprising determining available rule actuatable variables associated with the plurality of connected actuatable sensing devices by correlating appropriate hierarchical control structures in an ontological library with rule actuatable sensing devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
	As to claim 17, see similar rejection to claim 3.
As to claim 4, Warner discloses the system of claim 1, the operation further comprising determining the plurality of connected actuatable sensing devices associated with the control system by correlating appropriate hierarchical control structures in an ontological library with rule actuatable connected actuatable sensing devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
As to claim 18, see similar rejection to claim 4.
As to claim 5, Warner discloses the system of claim 1, wherein the plurality of operational rules has an associated lifecycle (see citation in rejection to claim 1, wherein the operational rules associated with the query has a life cycle of the query operation.  Also see [0042]). 
As to claim 19, see similar rejection to claim 5.
As to claim 6, Warner discloses the system of claim 1, wherein the plurality of operational rules has an associated conflict mechanism (see citation in rejection to claim 1, wherein the operational rules (URI and assetType) has an associated conflict mechanism that conflicts with any other URI or assetType.  Also see [0159]-[0164]).
As to claim 20, see similar rejection to claim 6.
As to claim 7, Warner discloses the system of claim 1, wherein the plurality of operational rules has an associated conditional mechanism (see citation in rejection to claim 1, wherein the operational rules (URI and assetType) has an associated conditional mechanism that conditional on the URI being the stated URI and the assetType being the stated assetType).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458